PER CURIAM.
In this suit for conversion of funds from a joint bank account the trial court found in favor of the appellee based upon conflicting evidence. Appellant claimed one-half of the account belonged to her, thus justifying her withdrawal of the funds in question. Appellee, on the other hand, contended that the funds were hers exclusively and that appellant's name had been placed on the account pursuant to an agreement between the parties that upon appellee’s death appellant would use the funds in the account for the care and maintenance of appellee’s granddaughter.
The trial court’s findings indicate the ap-pellee’s version of the facts was accepted by the court. The record fully supports those findings.
Accordingly, the judgment appealed from is affirmed.
LETTS, C. J., DOWNEY and ANSTEAD, JJ., concur.